887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Alan ALEXANDER, Defendant-Appellant.
No. 89-7632.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1989.Decided:  Sept. 11, 1989.

Richard Alan Alexander, appellant pro se.
Major James Gene Shockley (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Richard Alan Alexander, a federal inmate, appeals the district court's order denying his motion to correct his allegedly illegal sentence.  In his motion Alexander contends that he is entitled to have the sentencing guidelines promulgated by the United States Sentencing Commission under authority of the Sentencing Reform Act of 1984 applied to the convictions he received in January 1988, for offenses that he committed in August 1987.  We disagree and affirm.


2
On December 7, 1987, the President signed into law the Sentencing Act of 1987, Pub.L.No. 100-182, 101 Stat. 1266 (1987).  Section 2 of that Act amended section 235(a)(1) of the Comprehensive Crime Control Act of 1984.  The effect of that amendment is to clarify that the provisions of the Sentencing Reform Act of 1984 apply only to offenses committed on or after November 1, 1987.  Inasmuch as Alexander's offenses occurred prior to November 1, 1987, the sentencing guidelines are inapplicable to his convictions.    See also United States v. Haines, 855 F.2d 199 (5th Cir.1988) (statute making sentencing guidelines applicable only to crimes committed after guidelines went into effect was not unconstitutional ex post facto law as applied to crimes committed before guidelines were promulgated).  Accordingly, Alexander's sentences are not illegal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the order below.


4
AFFIRMED.